DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          VIRGINIA BOONE,
                             Appellant,

                                    v.

                  ROSANA QUARESMA DE MOURA,
                           Appellee.

                              No. 4D22-277

                              [May 18, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Louis H. Schiff, Judge; L.T. Case No. CONO 21-022098.

  Virginia Boone, Deerfield Beach, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.